Detail Action
This office action is a response to an application submitted on 01/20/2020.
Claims 1, 3-11, 15, 17-23, and 47- 48 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 06/29/2020 and 09/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 01/20/2020.  These drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.CN201710464486.8, filed on 06/19/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 15, 23, and 47- 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tang [US 20200383054 A1], hereinafter “Tang”; and in further view of Yang et al. [US 20170079019 A1]; hereinafter “Yang”.

Regarding claim 1, Tang teaches A blind detection parameter acquisition method applied for a User Equipment (UE) [Tang: Par. 2 teaches of detecting PDCCH, first signal or channel], comprising:
[Tang; Fig. 2; Par. 86- 94 teaches UE detects signal/ channel and determine accordingly to a detection result]; and
wherein the signal comprises a wake-up signal or a go-to-sleep signal, and the channel comprises a wake-up channel or a go-to-sleep channel [Tang; Par. 124 teaches terminal device wake-up only after wake-up signal is detected].

However, Tang does not teaches acquiring a blind detection parameter corresponding to the detection result.

Nevertheless, Yang, in the similar field of endeavor, teaches acquiring a blind detection parameter corresponding to the detection result [Yang; Fig. 17; Par. 154 disclosed UE receiving/ acquiring E-PDCCH information by blind detection of an E-PDCCH candidates in the E-PDCCH search space]. 

Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Yang for acquiring a blind detection parameter. The teaching of Yang, when implemented in the Tang system, will allow one of ordinary skill in the art to detect on the PDCCH. One of ordinary skill in the art would be motivated to utilize the teachings of Yang in the Tang system in order to share/ save available system resources such as power [Yang: Par. 3].

Regarding claim 15, claim is corresponded to perform the same method/ limitations of claim 1, and comprised substantially same limitations. Therefore, claim 15 is rejected and analyzed on the same ground of rejections as mentioned above in claim 1.
 
Regarding claim 11, Tang in view of Yang teaches all the limitations of parent claim 1. Tang in view of Yang further teaches wherein the blind detection parameter comprises at least one of an aggregation level of the PDCCH, a type of a search space of the PDCCH, a Downlink Control Information (DCI) format to be transmitted via the PDCCH, bandwidth parts occupied by the PDCCH, a time-frequency-domain resource occupied by the PDCCH, a time interval between the PDCCH and the wake-up signal or the wake-up channel, and a time interval between the PDCCH and the go-to-sleep signal or the go-to-sleep channel [Tang: Fig. 17; Par. 154 teaches of UE detecting information on PDCCH search space].

Regarding claim 47, Tang in view of Yang teaches all the limitations of parent claim 1. Tang in view of Yang further teaches A UE, comprising a memory, a processor and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the blind detection parameter acquisition method according to claim 1 [Tang: Fig. 2]. 

Regarding claim 23, Tang in view of Yang teaches all the limitations of parent claim 15. Tang in view of Yang further teaches wherein the blind detection parameter comprises at least one of an aggregation level of the PDCCH, a type of a search space of the PDCCH, a Downlink Control Information (DCI) format to be transmitted via the PDCCH, bandwidth parts occupied by the PDCCH, a time-frequency-domain resource occupied by the PDCCH, a time interval between the PDCCH and the wake-up signal or the wake-up channel, and a time interval between the PDCCH and the go-to-sleep signal or the go-to-sleep channel [Tang: Fig. 17; Par. 154 teaches of UE detecting information on PDCCH search space]

Regarding claim 48, Tang in view of Yang teaches all the limitations of parent claim 15. Tang in view of Yang further teaches A UE, comprising a memory, a processor and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the blind detection parameter acquisition method according to claim 1 [Tang: Fig. 2] 

Allowable Subject Matter
Claims 3-10, and 17- 22 would be allowable if rewritten to overcome the rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KYAW Z SOE/Primary Examiner, Art Unit 2412